 In the Matter of TODDSHIPYARDS CORPORATION, EMPLOYERandIN-DUSTRIAL UNION OF MARINE ANDSHIPBUILDINGWORKERS OF AMERICA,CIO, LOCAL No. 39,PETITIONERCaseNo. O-RC-1312.Decided December 15, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before I. L. Broadwin,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmedPursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-Inember panel [Chairman Herzog and Members'Houston and Gray].Upon the entire record in this case the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization named herein claims to represent em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the At for the following reasons:The Petitioner seeks a unit of production and maintenance snappers,excluding electrician snappers, employed at the Employer's Brooklyn,New York, shipyard.The Employer contends that all snappers em-ployed by it at this shipyard are supervisors within the, meaning ofthe amended Act and that the petition should, therefore, be dismissed.The Petitioner has bargained for all production and maintenanceemployees, including snappers, at the Employer's Brooklyn shipyard1The Employer moved,at the hearing, to dismiss the petition on the grounds that (a)prior dismissals of the Employer's petitions by the Regional Director is determinative ofthe issue presented herein, and (b) the Petitioner is barred, by the provisions of its con-tract with the Employer,from maintaining the present petition.These motions were re-ferred to the Board by the hearing officer. Inasmuch as we are dismissing the petitionfor other reasons hereinafter set forth,we find it unnecessary to pass upon the contentionsraised by the above motions.87 NLRB No. 103.877359-50-vol. 87=41627 628DECISIONSOF NATIONALLABOR RELATIONS BOARDsince its certification by the Board in 1941.2 ' Pursuant to a petitionfiled in 1948, the Board severed production and maintenance elec-tricians from the existing unit and established a separate bargainingunit for them.3The Board, in that proceeding, found that electriciansnappers were supervisors within the meaning of the Act, as amended,and excluded them from the unit therein established. Subsequent peti-tions filed by the Employer seeking a determination of representativesfor certain other snappers,4 were dismissed by the Regional Directorfor the Second Region on the ground that the snappers involved weresupervisors within the meaning of the Amended Act.No appealsfrom these rulings were filed by proper parties to the proceedings.The present petition, filed in May 1949, was dismissed by the RegionalDirector for the Second Region for the same reason that the Employer'spetitions were dismissed.The petitioner appealed from the RegionalDirector's ruling, and the Board, on August 31, 1948, reversed theRegional Director and directed that the issue be resolved upon rec-ord testimony.The Employer repairs, overhauls, and converts ships at its Brook-lyn shipyard.For this purpose it employs electricians, tinsmiths,carpenters, pipe fitters, iron workers, painters, machinists, and otherless skilled employees.These employees are employed on a dailybasis the total number fluctuating with the size and number of repairjobs which the Employer may have at a given time.They are paidan hourly wage and are selected for work each day by a "shape-up"procedure.Under this procedure, not all of the employees reportingfor work each day are employed for that day.Each trade craft is under the direction of a foreman and/or assist-ant foreman.However, each craft, in turn, is subdivided into smallergroups ranging from 5 to 30 mechanics in number.Each of thesegroups is under the immediate direction and guidance of a persondesignated as a "snapper." It is the snappers whole the Petitionerseeks to include in the proposed unit and who the Employer con-tends are supervisors.'The Employer, upon receipt of a repair or overhaul job, breaksthe job down and assigns the work to the various trade crafts whichthat particular job calls for.The breakdowns for each trade, includ-2RobinsDry Dock and Repair Company,33 NLRB 15; 34 NLRB 864. The Board in-cluded snappers in the unit found appropriate in that proceeding without passing upontheir supervisory status.3Todd Shipyards Corporation,80 NLRB 382.4 2-RM-83; 2-MM-84.SAs hereinabove noted, snappers were included in the original bargaining unit estab-lished in 1941. In negotiating the 1.948 contract, however, the Employer refused tobargain relative to the snappers, contending that they are supervisors.Accordingly, thepresent contract contains a clause providing for the deletion therefrom of all referencesto snappers in the event of a determination by the Board that snappers are supervisors. TODD SHIPYARDS CORPORATION629ing plans and specifications, are given to the foremen of the respec-tive trades.The foremen, in turn, assign the work to snappers. Eachsnapper makes a survey, estimates the number of man-hours that willbe required to do the job,and requests as many men as are necessaryto completethe job in the allotted time.The estimate and the numberof men requested are reviewed by the snapper's foreman.The lattereither approves or revises the estimate and request.The snapper isthen assigned the number of mechanics requested(if approved), de-cides upon and selects the necessary tools and materials for the job,and proceeds to direct the mechanics in performing the work.De-cisions as to how the job is to be done, within the limits of the plansand specifications,are made by the snapper.Although the foremanor superintendent has the authority to change the method selected bythe snapper,the record indicates that, as a practical matter, thesnapper's decision usually prevails.Each snapper keeps the time ofthe mechanics working under him, assigns the work to the severalmechanics in his group, and is responsible for the conduct of the menin his group.A mechanic must obtain the permission of the snapperbefore he may leave the job.Snappers do not hire employees, nor do they have authority to dis-charge employees.However, the Employer has established a set ofregulations providing for specified disciplinary action in the event ofviolation by the employees.It is the duty of each snapper to report anyviolations of regulations by the employees in his group.For this pur-pose, the snapper is furnished a pad of forms called "pink slips," whichlie fills out in triplicate for each violation.One copy is given to theemployee involved, the other two are turned in to the personnel depart-ment through the snapper's foreman. In the event of a dispute as toany violation, the personnel department, in its investigation, talkswith the snapper and with the foreman.Although two snappers testi-fied that they had never issued any pink slips, the record is clear thatin the past few years a large number of pink slips have been issued to,employees by snappers, resulting in discharges and other disciplinaryaction being taken against the employees.Snappers are consulted bytheir foremen as to the work progress of the mechanics, and the recordindicates that the opinions and recommendations of the snapper aregiven weight in effecting promotions.If a snapper tells his foremanthat a mechanic in his group is incapable of doing his job, the mechanicis removed from that snapper's group.Snappers are subject to the same shape-up procedure as the pro-duction and maintenance employees.They are paid on an hourlybasis.The hourly wage of each snapper is from 10 to 18 cents per hourabove that of the highest paid mechanic under him. ' The snapper 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoes no work with tools other than,occasionally,to show a mechanichow to do a certain task.Foremen and assistant foremen, however,are salaried employees and are not subject to shaping.Each foremanusually has several groups and,correspondingly,several snappers, un-der his supervision.Foremen are not normally present on the nightshift, and their duties are then assumed by the snappers:We find that snappers employed at the Employer'sBrooklyn ship-yard responsibly direct employeesunder them,and are, therefore,supervisors within the meaning ofthe Act.6Asthe unit proposed bythe Petitioner does not embrace employees within the meaning of theamended Act, we shall dismiss the instant petition.ORDERUpon the basis of the entire record in the case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter, be, and it hereby is, dismissed.6 The authority and duty of the snappers involved herein are substantiallythe same asthose of the electrician snappers whom the Board found, in an earlier case, to be super-visors.Todd Shipyards Corporation,80 NLRB 382.